 

Exhibit 10.21

 



DYCOM INDUSTRIES, INC. INCENTIVE STOCK OPTION AGREEMENT

 

INCENTIVE STOCK OPTION AGREEMENT dated as of _______________, 20___ (the "Award
Document") between DYCOM INDUSTRIES, INC., a Florida corporation (the
"Company"), and «Name» ("Participant").

WHEREAS, the Participant is an officer or key employee of the Company or one of
its Subsidiaries and, pursuant to the Company's 2012 Long-Term Incentive Plan
(the "Plan") and upon the terms and conditions hereinafter set forth, the
Company desires to provide the Participant with an additional incentive to
remain in its employ and to increase his or her interest in the success of the
Company by granting stock options to the Participant intended to qualify as
incentive stock options under Code Section 422 (the "Incentive Stock Options" or
"Stock Options") to purchase shares of common stock, par value $0.33 1/3 per
share, of the Company (the "Common Stock");

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan, a copy
of which is attached hereto. This Award Document and the Stock Options shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Document, the Plan shall govern. The date of grant with respect to the
Stock Options (the "Date of Grant") is the date specified at the foot of the
signature page hereof.

2. Certain Restrictions. None of the Stock Options or any rights or interests
therein may be sold, transferred, assigned, pledged, or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution. During the
Participant's lifetime, a Stock Option shall be exercisable only by the
Participant or, if applicable, his legal representative.

3. Grant of Stock Options. Subject to the terms and conditions contained herein
and in the Plan, the Company hereby grants to the Participant, effective as of
the Date of Grant, the number of Stock Options specified at the foot of the
signature page hereof. Each Stock Option shall entitle the Participant to
purchase, upon payment of the exercise price (the "Exercise Price") specified at
the foot of the signature page hereof, one share of Common Stock. The Stock
Options shall be exercisable as hereinafter provided.

4. Terms and Conditions of Stock Options.

(a) Vesting. Subject to the terms and conditions contained herein and in the
Plan,[_____________] of the Participant's Stock Options shall vest and become
exercisable as of [__________________, 20__] (each, a “Vesting Date”), provided
that the Participant remains in the continuous employ of the Company or a
Subsidiary on the applicable Vesting Date.



1

 

 

(b) Notice of Exercise. Subject to Sections 4(c) and 4(f) hereof, the
Participant (or the Participant’s legal representative, as applicable) may
exercise any or all of his or her vested Stock Options by giving written notice
of exercise to the Secretary of the Company in the manner designated by the
Committee. The date of exercise of a Stock Option shall be the later of (i) the
date on which the Company receives such written notice or (ii) the date on which
the conditions provided in Sections 4(c) and 4(f) hereof are satisfied.

(c) Payment. Subject to the terms and conditions of the Plan and this Award
Document (including, without limitation, Section 7), unless otherwise determined
by the Committee in its sole discretion, prior to the issuance of shares of
Common Stock acquired pursuant to the exercise of Stock Options payment of the
aggregate Exercise Price of all exercised Stock Options shall be made in full or
in part

(i) in cash, certified or bank check, or such other instrument acceptable to the
Committee;

(ii) by actual delivery to the Company or attestation to ownership of freely
transferable shares of Common Stock already owned and held by the Participant
for at least 6 months prior to the date of exercise with a Fair Market Value
equal to the aggregate Exercise Price (or portion thereof) of the Stock Options
as of the date of exercise or the date of attestation;

(iii) through net share settlement or similar procedure involving the
withholding of shares of Common Stock subject to the Stock Options;

(iv) through a “cashless exercise” procedure established with a broker as
approved by the Committee in its sole discretion; or

(v) in any combination thereof.

(d) Term. The Participant’s Stock Options shall terminate and no longer be
exercisable on and after the tenth anniversary of the Date of Grant (the “Grant
Expiration Date”) or such earlier times as described herein and in the Plan.
Notwithstanding the forgoing, if the Grant Expiration Date falls on a date that
the primary market on which the Common Stock trades is closed, the Grant
Expiration Date shall be the last trading date immediately preceding the tenth
anniversary of the Date of Grant.

(e) Shareholder Rights. The Participant will have no rights as a shareholder
with respect to any shares of Common Stock issuable upon the exercise of a Stock
Option until such shares shall have been issued to the Participant. Subject to
Section 13(b) of the Plan, no adjustment shall be made for dividends or
distributions or other rights in respect of any share of Common Stock for which
the record date is prior to the date on which the Participant shall become the
holder of record thereof.



2

 

 

(f) Limitation on Exercise. A Stock Option shall not be exercisable unless and
until (i) a registration statement under the Securities Act of 1933, as amended,
has been duly filed and declared effective pertaining to the Common Stock
subject to such Stock Option and such Common Stock shall have been qualified
under applicable state "blue sky" laws, or (ii) the Committee in its sole
discretion determines that such registration and qualification are not required
as a result of the availability of an exemption from registration and
qualification. The exercise of a Stock Option or the disposition of any shares
of Common Stock issuable upon the exercise of a Stock Option shall be subject to
the Company's policies and procedures relating to employee trading in the
Company's securities.

(g) Issuance of Shares. After receiving proper notice of exercise, the Company
shall issue the shares of Common Stock acquired upon exercise registered in the
name of the Participant or the Participant’s legal representative which shall be
evidenced by stock certificates representing the shares with the appropriate
legends affixed thereto; appropriate entry on the books of the Company or of a
duly authorized transfer agent; or other appropriate means as determined by the
Company.

(h) Dispositions of Common Stock. If the Participant makes a disposition, within
the meaning of Section 424(c) of the Code and the regulations promulgated
thereunder, of any share of Common Stock issued to the Participant in connection
with the exercise of a Stock Option granted pursuant to this Award Document
within the two-year period commencing on the day after the Date of Grant or
within the one-year period commencing on the day after the date of transfer of
shares of Common Stock to the Participant pursuant to such exercise, the
Participant shall, within ten (10) days of such disposition, notify the Company
thereof, by delivery of written notice to the Company at its principal executive
office by one of the methods described in Section 9 of this Award Document.

(i) $100,000 Limitation.  With respect to Incentive Stock Options granted to the
Participant under the Plan, if the aggregate Fair Market Value (determined as of
the date the Incentive Stock Option is granted) of the number of shares with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year under all plans of the Company or a
Subsidiary exceeds One Hundred Thousand Dollars ($100,000) or such other limit
as may be required by the Code, such Incentive Stock Options shall be treated,
to the extent of such excess, as non-qualified stock options.

5. Termination of Employment.

(a) Termination of Employment.  If the Participant’s employment with the Company
is terminated for any reason other than disability (as defined below) or death,
then all of his or her vested or unvested Stock Options shall terminate without
payment, but only if the Participant has not exercised such Stock Options before
the date of his or her termination of employment.

(b) Disability.  If the Participant is unable to continue his or her employment
with the Company as a result of disability (as defined in the Company long-term
disability plan applicable to the Participant), the Participant may exercise his
or her vested Stock Options at any time within ninety (90) days following the
date of his or her termination of employment (provided that in no event may the
Participant exercise the Stock Options following the expiration of their term),
but only to the extent that such Participant was entitled to exercise the Stock
Options at the date of such termination. If such Stock Options are not exercised
within the time specified herein, the Stock Options shall terminate without
payment.



3

 

 

(c) Death. In the event of the Participant’s death, the Stock Options may be
exercised, at any time within ninety (90) days following the date of death, by
the Participant’s legal representative (provided that in no event may the
Participant exercise the Stock Options following the expiration of their term),
but only to the extent that the Participant was entitled to exercise the Stock
Options at the date of death. If such Stock Options are not exercised within the
time specified herein, the Stock Options shall terminate without payment.

6. Representations and Warranties. The Participant is aware of and familiar with
the restrictions imposed on the transfer of any Stock Options. The Participant
represents that (i) this Award Document has been duly executed and delivered by
the Participant and constitutes a legal, valid and binding agreement of the
Participant, enforceable against the Participant in accordance with its terms,
except as limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors' rights generally and by general
principles of equity and (ii) the Participant is acquiring shares of Common
Stock hereunder for investment, solely for his own account and not with a view
to, or for resale with, the distribution or other disposition thereof.

7. Tax Withholding. To the extent that (i) any Stock Options granted under this
Award Document are deemed to be non-qualified stock options or (ii) the Company
otherwise determines that the exercise of a Stock Option would be subject to any
tax withholding requirements, it shall be a condition to the obligation of the
Company to deliver shares of Common Stock pursuant to the exercise of such a
Stock Option that the Participant remit to the Company such amount as may be
required by the Company for the purpose of satisfying any federal, state, or
local tax withholding requirements. The Company may, in its sole discretion,
permit the Participant to satisfy any applicable taxes by tendering shares of
Common Stock, in an amount sufficient to satisfy any minimum required tax
withholding obligations. Shares withheld or tendered shall be valued using the
Fair Market Value of a share of Common Stock on the date of exercise, or such
other appropriate date as may be determined by the Company.

8. Survival; Assignment.

(a) All agreements, representations and warranties made herein and in any
certificates delivered pursuant hereto shall survive the issuance to the
Participant of the Stock Options and any shares of Common Stock and,
notwithstanding any investigation heretofore or hereafter made by the
Participant or the Company or on the Participant's or the Company's behalf,
shall continue in full force and effect. Except as expressly provided in the
Plan or this Award Document, the Participant may not assign any of his or her
rights hereunder whether voluntary or involuntary, by operation of law or
otherwise. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the heirs and permitted successors and
assigns of such party; and all agreements herein by or on behalf of the Company,
or by or on behalf of the Participant, shall bind and inure to the benefit of
the heirs and permitted successors and assigns of such parties hereto.



4

 

 

(b) The Company shall have the right to assign to any of its affiliates any of
its rights, or to delegate to any of its affiliates any of its obligations,
under this Award Document.

9. Notices. All notices and other communications under this Award Document will
be in writing and will be given by hand delivery to the other party or by first
class mail, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Participant:

at the last known address on record at the Company.

If to the Company:
Dycom Industries, Inc.
11770 U.S. Highway 1, Suite 101
Palm Beach Gardens, Florida 33408
Attention: General Counsel

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 9. Notice and communications shall be
effective when actually received by the addressee.

10. Compliance with Code Section 409A. Notwithstanding any contrary provision
herein or in the Plan, if a Stock Option is deemed to be a “deferral of
compensation” under Code Section 409A or any regulations or guidance promulgated
thereunder or could cause any person to be subject to excise taxes, accelerated
taxation, interest or penalties under Code Section 409A, the Company may, in its
sole discretion and without the Participant’s consent, modify the Plan or this
Award Document: (i) to comply with, or avoid being subject to, Code Section
409A, or to avoid the imposition of any excise taxes, accelerated taxation,
interest or penalties under Code Section 409A, and (ii) to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without contravening the provisions of Code Section 409A. This Section 10 does
not create an obligation on the part of the Company to modify the Plan or this
Award Document and does not guarantee that any person will not be subject to
excise taxes, accelerated taxation, interest or penalties under Code Section
409A.

11. Amendment. Subject to applicable laws, rules and regulations, the Board or
the Committee may, at any time, amend, modify or suspend this Award Document;
provided, however, that no amendment, modification or suspension of this Award
Document shall (i) be effective without the approval of the shareholders of the
Company if such approval is required under applicable laws, rules or
regulations, including the rules of the New York Stock Exchange and (ii)
materially and adversely alter or impair the rights of the Participant without
his or her consent. Notwithstanding the foregoing, the Board shall have broad
authority to amend this Award Document without the consent of the Participant to
the extent it deems necessary or desirable to (x) comply with, take into account
changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (y) take into account unusual or nonrecurring events or market
conditions (including, without limitation, the events described in Section 13(b)
of the Plan), or (z) take into account significant acquisitions or dispositions
of assets or other property by the Company.



5

 

 

12. Recoupment. The Participant agrees that the Award granted under this Award
Document shall be subject to any clawback or recoupment policies and procedures
that are required under applicable law, rule or regulation or Company policy as
enacted, adopted or modified from time to time.

13. No Rights to Grants or Continued Employment. The Participant shall not have
any claim or right to receive Awards under the Plan. Nothing in the Plan or in
this Award Document shall confer upon the Participant any right to continued
employment with the Company or any Subsidiary, as the case may be, or interfere
in any way with the right of the Company or a Subsidiary to terminate the
employment of the Participant at any time, with or without cause.

14. Waiver. The waiver by either party of compliance with any provision of this
Award Document by the other party shall not operate or be construed as a waiver
of any other provision of this Award Document, or of any subsequent breach by
such party of a provision of this Award Document.

15. Entire Agreement. This Award Document and the Plan set forth the entire
agreement and understanding between the parties hereto and supersede all prior
agreements and understandings relating to the subject matter hereof. This Award
Document may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Award Document.

16. Governing Law. Except as to matters of federal law, this Award Document and
actions taken hereunder shall be subject to, and construed in accordance with,
the laws of the State of Florida.

17. Acceptance. The Participant acknowledges receipt of the Plan and this Award
Document. The Participant has read and understands the terms and provisions of
the Plan and this Award Document, and by signing this Award Document accepts the
Award subject to all of their terms and conditions.



6

 

 

IN WITNESS WHEREOF, the parties have executed this Award Document as of the day
and year first above written.



 

DYCOM INDUSTRIES, INC.

 

 

By: _________________________________________



 

 

PARTICIPANT

 

 

____________________________________________
«Name»

 

«Subsidiary»

 

Number of Incentive Stock Options: ________________

 

Exercise Price: $___________

 

Date of Grant: __________________, 20__

 

 

7

 

